DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1 and 44-46, drawn to association of users and biometric parameters.
II. Claims 2-3, drawn to WAN connection functions among household appliances or office equipment.
III. Claims 4-6 and 35-36, drawn to a method for parking-related commands.
IV. Claim 7, drawn to a method for an app data-based self-pickup request with GPS real-time location data.
V. Claim 8, drawn to a method for a drive-pool request.
VI. Claims 9-12, drawn to a method for a traffic controller monitoring alert.
VII. Claim 13, drawn to a method for a driver dozing off warning.
VIII. Claim 14, drawn to a method for biometric vehicle locking/unlocking.
IX. Claims 15-16, drawn to a method for a digital dog barking command.
X. Claim 17, drawn to a method for a cloud retrieval command.
XI. Claim 18, drawn to a method for a real-time cloud storage command.
XII. Claim 19, drawn to a method for cellular-based authentication.
XIII. Claim 20, drawn to a method for a lost-connection alert.
XIV. Claims 21-24 and 34, drawn to a method for a payment transaction and/or order completion.
XV. Claim 25, drawn to a method for a voice announcement based door unlocking/entry.

XVII. Claim 27, drawn to a method for a car loan command.
XVIII. Claim 28, drawn to a method for cellular persistence and vehicle stationary status identification.
XIX. Claim 33, drawn to a method for a communication identifier solicitor command.
XX. Claim 37, drawn to a method for employee information.
XXI. Claims 38 and 40, drawn to a method for guest cabin management.
XXII. Claim 39, drawn to a method for acknowledgement-based positioning/trip data provision.
XXIII. Claims 41-43, drawn to a method for vehicle-related alerts.

This application contains claims directed to the following patentably distinct species: II-XXIII. The species are independent or distinct because each has separate utility, structural/functional features, and applicability as specified above in the identification and description of all restricted groups. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1 and 48-50 (Group I) are generic.



Each of Species II-XXIII has their own and unique structural and/or functional features and applicability which differ in design and/or mode of operation.  Thus, an added burden in their consideration and/or search efforts would result if a Restriction Requirement were not made.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685